__.,.   . •    0.

         AO 2458 (Rev-~ 02/08/2019) Judg1nent in a Criminal Petty C,ase (Modified)                                                                   Page 1 of 1



                                               UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                                                                            (For Offenses Com1nitted On or After November 1, 1987)
                                          v.

                      Martin Humberto Valenzuela-Velazquez                                  Case Number: 3:19-mj-21469

                                                                                            Thomas S Sims
                                                                                            Defendant's Attorney


         REGISTRATION NO. 84365298

         THE DEFENDANT:
          [8] pleaded guilty to count(s) 1 of Complaint
                                                      ---~------------~------------
              0 was found guilty to count(s)
                    after a plea of not guilty.
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

         Title & Section                     Nature of Offense                                                                 Count Number(s)
         8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                       1

              D The defendant has been found not guilty on count(s)
                                                                                     ------------------~

              O Count(s)                                                                     dismissed on the motion of the United States.
                             ------------------
                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                           D TIME SERVED                             o __~_O____ days
              ~ Assessment: $10 WAIVED                       1:81 Fine: WAIVED
              ~   Court recommends USMS, ICE or DHS or other arresting agency retum all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative,                           charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Friday, March 29, 2019
                                                                                            ate of Imposition of Sentence
                                                                  FILED                            7
                                                                  MAR 2 9 2019
                                                      CLERi', tn. DISTRICT COURT
                                                    SOUTHE!<:•.J 01$THICT OF CALIFORNIA
                                                    BY --·----·--·----·-DEPUTY

              Clerk's Office Copy                                                                                                        3:19-mj-21469
